DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: signal processing unit in claim 17; signal processing unit in claim 19; driving device, processing apparatus and control apparatus in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (United States Patent Application Publication 2011/0194003) in view of Kobayashi et al. (United States Patent Application Publication 2015/0009380), hereinafter referenced as Kobayashi.
Regarding claim 1, Saito discloses a semiconductor device comprising: a voltage generator configured to generate a voltage (figure 4 exhibits voltage generation unit 5 as disclosed at paragraph 32); a first analog-to-digital (AD) converter configured to convert an analog value based on a voltage generated by the voltage generator into a first digital value (figure 4 exhibits a first A/D converter 20 on the left side of the array as disclosed at paragraph 46); and a second AD converter configured to convert an analog value based on a voltage generated by the voltage generator into a second digital value (figure 4 exhibits a second A/D converter 10 next to the first A/D converter 20 as disclosed at paragraph 31).  However Saito fails to disclose wherein the voltage generator generates voltages by dividing a power supply voltage by resistive elements.
Saito disclose a voltage generator (voltage generation units 51 and 52) which generates a plurality of voltages.  Kobayashi discloses a voltage generator which generates voltages by dividing a power supply voltage by resistive elements (figure 3B exhibits voltage generator 303 which generates a voltage by dividing a power supply voltage from line 1017 by resistive elements 1019 and 1020 as disclosed at paragraph 62). Because both Saito and Kobayashi teach voltage generators for an image sensor it would have been obvious to substitute a voltage generator of Kobayashi for each of the voltage generation units of Saito to achieve the predictable result of generating reference voltages for correcting an output value of an image sensor.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Saito in view of Kobayashi discloses everything claimed as applied above (see claim 1), in addition, Saito discloses wherein the first AD converter and the second AD converter simultaneously perform AD conversion to obtain the first digital value and AD conversion to obtain the second digital value (paragraph 45 teaches that the AD converters 20 receive the voltage output by voltage generation circuit 5 at the same time).
Regarding claim 3, Saito in view of Kobayashi discloses everything claimed as applied above (see claim 1), in addition, Saito discloses a signal generator configured to generate a signal corresponding to an input from outside; and a third AD converter configured to convert an analog value based on the signal into a third digital value (figure 4 exhibits A/D converters 10 which generate signals corresponding to light input to pixels 2 from the outside as disclosed at paragraph 33).
Regarding claim 5, Saito in view of Kobayashi discloses everything claimed as applied above (see claim 3), in addition, Saito discloses wherein the semiconductor device outputs the third digital value, the first digital value, and the second digital value or outputs the third digital value and a value based on the first digital value and the second digital value (figure 4 exhibits wherein the first second and third digital values are output to correction unit 9).
Regarding claim 6, Saito in view of Kobayashi discloses everything claimed as applied above (see claim 3), in addition, the combination discloses wherein the voltage generator is configured to generate a first voltage and a second voltage (Saito paragraph 32 teaches generating a first correction voltage Vref3 and a second correction voltage Vref2) by dividing the power supply voltage by resistive elements (as discussed with respect to claim 1, Kobayashi figure 3B exhibits voltage generator 303 which generates voltages by dividing a power supply voltage from line 1017 by resistive elements 1019 and 1020 as disclosed at paragraph 62), the first AD converter is configured to convert a first analog value based on the first voltage into the first digital value (Saito discloses at paragraph 46 that the first voltage is A/D converted by A/D converter 20), and the second AD converter is configured to convert a second analog value based on the second voltage into the second digital value (Saito discloses at paragraph 41 that the second voltage is A/D converted by A/D converter 10).
Regarding claim 7, Saito in view of Kobayashi discloses everything claimed as applied above (see claim 6), in addition, Saito discloses at least one of a switch configured to selectively connect either the voltage generator or the signal generator to the first AD converter and a switch configured to selectively connect either the voltage generator or the signal generator to the second AD converter (figure 4 exhibits switch units 4 which switches between inputting pixel signals and correction voltages as disclosed at paragraphs 32, 40 and 83).
Regarding claim 8, Saito in view of Kobayashi discloses everything claimed as applied above (see claim 3), in addition, the combination discloses a first amplifier configured to amplify a voltage generated by the voltage generator to a first analog value by a first gain (figure 3B of Kobayashi exhibits a source follower amplifier comprising transistor 1015 and current source 1016, it is apparent that the source follower has a first gain, by substituting a first voltage generator 303 for first voltage circuit 51 of Saito, the combination yields a first amplifier having a first gain); and a second amplifier configured to amplify a voltage generated by the voltage generator to a second analog value by a second gain (figure 3B of Kobayashi exhibits a source follower amplifier comprising transistor 1015 and current source 1016, it is apparent that the source follower has a second gain, by substituting a second voltage generator 303 for first voltage circuit 52 of Saito, the combination yields a second amplifier having a second gain), wherein the first AD converter is configured to convert the first analog value into the first digital value (Saito discloses at paragraph 46 that the first voltage is A/D converted by A/D converter 20), and wherein the second AD converter is configured to convert the second analog value into the second digital value (Saito discloses at paragraph 41 that the second voltage is A/D converted by A/D converter 10).
Regarding claim 9, Saito in view of Kobayashi discloses everything claimed as applied above (see claim 8), in addition, Kobayashi discloses wherein the first gain is 1 time (figure 3B exhibits a source follower amplifier comprising transistor 1015 and current source 1016, the gain of the source follower is interpreted as 1 time the gain of the source follower amplifier).
Regarding claim 15, Saito in view of Kobayashi discloses everything claimed as applied above (see claim 3), in addition, Saito discloses wherein the signal generator is a pixel array (figure 4 exhibits wherein the signal generator is pixel array 1 as disclosed at paragraphs 31 and 33). 
Regarding claim 16, Saito in view of Kobayashi discloses everything claimed as applied above (see claim 1), in addition, Kobayashi discloses wherein the voltage generator includes no active elements (figure 3B exhibits wherein the voltage generator does not include any active elements).
Regarding claim 19, Saito in view of Kobayashi discloses a system comprising: a semiconductor device according to claim 1 (see claim 1 above); and a signal processing unit configured to process a signal outputted from the semiconductor device (figure 4 of Saito exhibits correction unit 9 which corrects signals output from the device as disclosed at paragraph 33).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Kobayashi and further in view of Takayanagi et al. (United States Patent Application Publication 2017/0230598), hereinafter referenced as Takayanagi.
Regarding claim 4, Saito in view of Kobayashi discloses everything claimed as applied above (see claim 3), however, Saito fails to disclose wherein a voltage source of the voltage generator is different from a voltage source of the signal generator.
Takayanagi is a similar or analogous system to the claimed invention as evidenced Takayanagi teaches an imaging device wherein the motivation of ensuring a stable voltage level for both the pixel array and the readout circuit by providing separate voltage sources would have prompted a predictable variation of Saito by applying Takayanagi’s known principal of providing separate voltage sources for a pixel array and for a readout circuit (figure 32 exhibits a first voltage source which is supply line VCCD for the pixel array and a second voltage source which is supply line VADC for the readout circuit as disclosed at paragraph 193).
In view of the motivations such as ensuring a stable voltage level for both the pixel array and the readout circuit by providing separate voltage sources one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Saito.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Kobayashi and further in view of Itano et al. (United States Patent Application Publication 2018/0184018), hereinafter referenced as Itano.
Regarding claim 10, Saito in view of Kobayashi discloses everything claimed as applied above (see claim 8), however, Saito fails to disclose a third amplifier configured to amplify a voltage generated by the signal generator to a third analog value by a third gain, wherein the third AD converter converts the third analog value into a third digital value.
Itano is a similar or analogous system to the claimed invention as evidenced Itano teaches an imaging device wherein the motivation of improving the dynamic range of the image sensor would have prompted a predictable variation of Saito by applying Itano’s known principal of providing a variable gain amplifier configured to amplify a voltage generated by the signal generator to an analog value by a gain (figure 1 exhibits wherein each column has an amplification circuit 105 as disclosed at paragraph 40), wherein an AD converter converts the analog value into a digital value (figure 1 exhibits wherein each amplified analog value is A/D converted as disclosed at paragraph 43).  When applying this known technique to Saito, it would have been obvious to a person having ordinary skill in the art to include the variable gain amplifiers in the analog signal processing unit disclosed by Saito.
In view of the motivations such as improving the dynamic range of the image sensor one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Saito.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 11, Saito in view of Kobayashi and further in view of Itano discloses everything claimed as applied above (see claim 10), in addition, Saito discloses a switch configured to selectively connect either the voltage generator or the signal generator to the second AD converter (figure 4 exhibits switch units 4 which switches between inputting pixel signals and correction voltages as disclosed at paragraphs 32, 40 and 83).
Regarding claim 12, Saito in view of Kobayashi and further in view of Itano discloses everything claimed as applied above (see claim 10), in addition, Itano discloses wherein the third amplifier has a variable gain (paragraph 41 teaches that the amplifier has a variable gain).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Kobayashi and further in view of Anas et al. (United States Patent Application Publication 2020/0020726).
Regarding claim 20, Saito in view of Kobayashi discloses a device comprising: a semiconductor device according to claim 1 (see claim 1).  However, Saito fails to disclose a driving device for driving an object; a processing apparatus configured to acquire information from a signal outputted from the semiconductor device; and a control apparatus configured to control the driving device based on the information.
Anas is a similar or analogous system to the claimed invention as evidenced Anas teaches a system which uses an imaging device wherein the motivation of reducing traffic accidents would have prompted a predictable variation of Saito by applying Anas’s known principal of providing a driving device for driving an object (figure 30 exhibits driving system control unit 12010 as disclosed at paragraph 382); a processing apparatus configured to acquire information from a signal outputted from the semiconductor device (figure 30 exhibits an output-vehicle information detecting unit 12030 which acquires information based on an image signal as disclosed at paragraph 384); and a control apparatus configured to control the driving device based on the information (figure 30 exhibits microcomputer 387 which controls the driving system control unit based on information supplied by the outside-vehicle information detecting unit as disclosed at paragraph 387).
In view of the motivations such as reducing traffic accidents one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Saito.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 17 and 18 are allowed.
Claim 17 is allowable because the prior art of record fails to teach or suggest a system comprising: a signal processing unit configured to correct the third digital value based on a ratio between the first digital value and the second digital value, in combination with the other elements of the claim. The closest prior art of record, Saito in view of Kobayashi teaches a device with a plurality of ADCs which are corrected based on a generated voltage.  However, the correction of a third AD converter is not based on a ratio of signals from the first and second AD converters.  Therefore, the combination fails to teach or suggest “a signal processing unit configured to correct the third digital value based on a ratio between the first digital value and the second digital value” as currently claimed.
Claim 18 is allowable because the prior art of record fails to teach or suggest a system comprising: a voltage generator configured to generate a voltage; a first AD converter configured to convert an analog value base on a voltage generated by the voltage generator into a first digital value; a second AD converter configured to convert an analog value based on a voltage generated by the voltage generator into a second digital value; and a third AD converter configured to convert an analog value based on the signal generated by the signal generator into a third digital value, wherein the third digital value is corrected based on a ratio between the first digital value and the second digital value, in combination with the other elements of the claim.  The closest prior art of record, Saito in view of Kobayashi teaches a device with a plurality of ADCs which are corrected based on a generated voltage.  However, the correction of a third AD converter is not based on a ratio of signals from the first and second AD converters.  Therefore, the combination fails to teach or suggest “a voltage generator configured to generate a voltage; a first AD converter configured to convert an analog value base on a voltage generated by the voltage generator into a first digital value; a second AD converter configured to convert an analog value based on a voltage generated by the voltage generator into a second digital value; and a third AD converter configured to convert an analog value based on the signal generated by the signal generator into a third digital value, wherein the third digital value is corrected based on a ratio between the first digital value and the second digital value” as currently claimed.
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to because the prior art of record fails to teach or suggest wherein the first amplifier has a fixed gain and the second amplifier has a variable gain, in combination with every element of claims 1, 3 and 8 from which it is dependent.  The closest prior art of record, Saito in view of Kobayashi discloses voltage generators with fixed gains, therefore, the prior art of record fails to teach or suggest “wherein the first amplifier has a fixed gain and the second amplifier has a variable gain” as currently claimed.
Claim 14 is objected to because the prior art of record fails to teach or suggest, in combination with every element of claims 1 and 3 from which it is dependent.  The closest prior art of record, Saito in view of Kobayashi teaches a device with a plurality of ADCs which are corrected based on a generated voltage.  However, the correction of a third AD converter is not based on a ratio of signals from the first and second AD converters.  Therefore, the combination fails to teach or suggest “a signal processing circuit configured to correct the third digital value based on a ratio between the first digital value and the second digital value” as currently claimed.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (United States Patent Application Publication 2017/0374307) discloses an image sensor.
Sato (United States Patent 9,380,235) teaches an A/D converter.
Sato (United States Patent Application Publication 2015/0138413) teaches an image sensor.
Mo et al. (United States Patent Application Publication 2012/0212657) teaches an ADC for an image sensor.
Sato et al. (United States Patent Application Publication 2012/0194718) teaches an ADC for an image sensor.
Yamaoka et al. (United States Patent Application Publication 2012/0194718) teaches an ADC for an image sensor.
Yamashita (United States Patent Application Publication 2009/0244328) teaches a column readout circuit for an image sensor.
Roh (United States Patent Application Publication 2006/0214821) teaches a test circuit for an ADC.
Yamagata et al. (United States Patent Application Publication 2006/0001564) teaches a voltage generator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696